Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21   Page 1 of 28 PageID 5




          EXHIBIT 1
                                                                                                            FILED
                                                                                                 7/9/2021 11:50 AM
                                                                                                    FELICIA PITRE
        Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21             Page 2 of 28 PageID 6        DISTRICT CLERK
CERTIFIED MAIL                                                                                       s 00., TEXAS
                                                                                              CEﬁ-ile-ﬁones DEPUTY
                                            DC-21 -08868
                              CAUSE NO.
                                                                         1   91 st

      JAYNE SPARRER and                             §               IN THE           JUDICIAL
      CHRIS SPARRER,                                §
                                                    §
             Plaintzﬂs,                             §
      v.                                            §                DISTRICT COURT OF
                                                    §
      JO-ANN STORES, LLC,                           §
                                                    §
             Defendant.                             §           DALLAS COUNTY, TEXAS


                              PLAINTIFFS' ORIGINAL PETITION

            COMES NOW JAYNE SPARRER               and husband   CHRIS SPARRER, hereinaﬁer

     “Plaintiffs,” complaining of JO-ANN STORES,        LLC doing business as JOANN FABRIC
     & CRAFT STORES, hereinaﬁer “Defendant,” and would show the Court as follows:

                                    DISCOLERY CONTROL       PM
     l.     Discovery should be conducted under Level 3 of the Texas Rules of Civil Procedure.

                               TEXAS RULE 0F CIVIL PROCEDURE 47

     2.     Pursuant to Texas Rule of Civil Procedure 47 (c), Plaintiffs seek monetary relief over

     $2 50,000, but not more than $1,000,000. The damages sought are within the jurisdictional

     limits of this Court.

                                                PARTIES

     3.     The last four digits of Plaintiff Jayne Sparrer's Social Security Number are 0621.

     The last four digits of Plaintiff Chris Sparrer's Social Security Number are 4468. Plaintiffs

     are residents   of Dallas County, Texas.
      Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21               Page 3 of 28 PageID 7


4.                                                               J
         Defendant JO-ANN STORES, LLC doing business as OANN FABRIC & CRAFT

STORES is     a limited liability company doing business in the State     of Texas   and may be

served with process by certiﬁed mail, return receipt requested to      CT Corporation System,

at 1999 Bryan Street, Suite 900, Dallas, Texas 75201, or any other place where it may be

found.

                                  JURISDICTION AND VENUE

 5.      The claims asserted arise under the common law of Texas. This Court has

jurisdiction and venue is proper because all or a substantial part of the events or omissions

giving rise to Plaintiﬁ‘s' claims occurred in Dallas County, Texas.

                                             LAC—TS

6.       This lawsuit is necessary as a result of personal injuries that Plaintiff Jayne Sparrer

sustained on or about November 23, 2019 and for damages sustained by Chris Sparrer as

he perceived the injuries to his wife and was there after her fall.

7.       On November 23, 2019, Plaintiff Jayne Sparrer and Chris Sparrer were injured on

the premises located at 11700 Preston Road, #810, Dallas, Texas 75230.

8.       Defendant was in control of the premises on which Plaintiffs' injuries occurred

because, at the time the injuries occurred, Defendant owned and/or operated a retail store

on the subject premises doing business as     “J OANN Fabric and Craﬁ Store.”
9.       Plaintiffs were invitees at the time the injury occurred. Plaintiffs went on

Defendant’s premises for the mutual beneﬁt of themselves and Defendant, and at the

implied invitation of the Defendant. Defendant extended an open invitation to the public,
      Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21          Page 4 of 28 PageID 8



including the Plaintiffs, to enter the premises. Plaintiffs entered the premises to shop for

goods sold therein.

10.      Because Plaintiffs were invitees at the time of injury, Defendant owed them a duty

to exercise ordinary care to keep the premises in reasonably safe condition, inspect the


premises to discover latent defects, and to make safe any defects or give an adequate

warning of any dangers.

ll.      Plaintiff Jayne Sparrer's injuries took place in the following manner: Plaintiff and

her husband Chris Sparrer entered Defendant’s store to shop. While Plaintiff and her

husband were standing in line to check out, she felt fatigued. Normally, there are chairs for

customers to sit down in while they wait for their tum to check out. On the date of incident,

however, there were no such chairs in the checkout area. Plaintiff Jayne Sparrer therefore

walked over to an area near the checkout line where she had seen an electric scooter on

which she could sit and rest until it was her turn to check out or leave after her husband

checked them out. As she walked to the area on which the electric scooter was parked, she

tripped on a stud, screw, or rivet sticking out from the metal plate that was loosely attached

to the ﬂoor. This caused her to trip and fall into the hard ﬂoor, injuring her hip and other

body parts and aggravating and damaging pre-existing conditions in her body.
   Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21             Page 5 of 28 PageID 9




As described in greater detail below, Plaintiff Jayne Sparrer sustained serious injuries in

this incident. Her husband saw it all and had to endure the injuries to his wife. He also

had to terminate ajob with he Census Bureau to attend to his wife's needs.

12.    Defendant’s conduct, and that of its agents, servants, and employees, acting within

the scope   of their employment, constituted a breach of the duty of ordinary care owed by

Defendant to Plaintiffs.

13.    Defendant knew or should have known of the unreasonably dangerous condition

and neither corrected nor warned Plaintiffs   of it. Plaintiffs did not have any knowledge of

the dangerous condition and could not have reasonably been expected to discover it.

Defendant either created the condition and/or failed to correct the condition or to warn

Plaintiffs about the dangerous condition, which constituted negligence, and such
   Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21            Page 6 of 28 PageID 10



negligence was the proximate cause of the occurrence in question and resulting injuries to

Plaintiffs.

                                  DEFENDANT’S LIABILITY

l4.    Plaintiffs would show that, based on the above-described facts, Defendant was

negligent. Defendant, as occupier and owner of the premises, with control over the

premises, had a duty to inform Plaintiffs    of the dangerous condition and make    safe the

defective condition existing on Defendant’s premises.

15.     Defendant is liable to Plaintiffs under the theories of premises liability and

negligence based on the following negligent conduct, among others, to-wit:

        (a)   failure to maintain the premises in a reasonably safe condition;

        (b)   failure to inspect the premises Where the dangerous condition existed;

        (c)   failure to correct the condition by taking reasonable measures to safeguard
              persons who entered the premises;

        (d)   failure to inform Plaintiffs of the dangerous condition existing on the
              premises; and

        (e)    other acts   of deemed negligence.

16.     Each of these acts and omissions, whether taken singularly or in any combination,

was a proximate cause of injuries and damages described below.

17.     Defendant was also negligent in that it failed to act as a reasonably prudent premise

owner would act in the same or similar situation.
      Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21                Page 7 of 28 PageID 11


                                  J
                    PLAINTIFF AYNE SPARRER'S INJURIES AND_DAMAGE_S

18.     As a direct and proximate result of Defendant’s conduct, Plaintiff Jayne Sparrer has

suffered serious, disabling, and disﬁguring injuries, including a left femur ﬁ‘acture and

displaced ﬁacture at the tip of the total hip arthroplasty stem.

19.      In addition, Plaintiff Jayne Sparrer has suffered severe physical and mental pain,

suffering and anguish, and in all reasonable probability, she will continue to suffer in this

manner for a long time into the ﬁiture,      if not for the balance of her natural life.
20.      As   a result   of the injuries sustained,   she has incurred reasonable and customary

medical expenses in the amount of at least $201,409.18.

21.      There is a reasonable probability that she will incur additional reasonable expenses

for necessary medical care in the future.

22.      Defendant’s conduct, as described above, constitutes the type of conduct for which

exemplary damages may be recovered in that it was grossly negligent. As a result, Jayne

Sparrer seeks exemplary damages in an amount to be determined by the trier of fact.

                    PLAINTIFF CHRIS SPARRER'S INJURIES AND DAMAGES

23.       Plaintiff Chris Sparrer was with his wife at the time of the incident made the basis

of this lawsuit. He was in the zone of danger when he perceived the injuries to            her. He

also accompanied her to the hospital and provided support, love and affection and

companionship to Jayne while she went through the ordeal of surgery, physical therapy

and recouperation. He seeks damages for loss            of enjoyment, loss of consortium, mental

anguish in perceiving this incident and for loss of wage earning capacity.
      Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21           Page 8 of 28 PageID 12


24.     As damage recovery: Plaintiff Jayne Sparrer seeks recovery for damages for   the


following elements of damages, to wit:

        a) Medical paid in the past;

        b) Medical expenses in the future;

        c) Pain in the past;

        d) Pain in the future;

        e) Mental suffering in the past;

         f) Mental suffering in the future;

         g) Mental anguish in the past;

         h) Mental anguish in the future;

         i) Impairment in the past;

        j)    Impairment in the future;

         k) Disﬁgurement in the past; and

         l) Disﬁgurement in the future.

As damage recovery: Plaintiff Chris Sparrer seeks recovery for the following elements of

damages, to wit:

         a) For loss   of consortium in the past;

         b) For loss of consortium in the future;

         c) The recovery for mental anguish in the past;

         d) The recovery for mental anguish in the future; and

         e)   A loss of earning capacity.
      Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21            Page 9 of 28 PageID 13


                                       JURY DEMAND

25.     Plaintiff hereby demands a trial by jury.



26.      WI-IEREFORE, premises considered, Plaintiffs pray that the Defendant be served a

citation herein, and that Plaintiffs recover damages as hereinabove set forth and such and

any and other further relief to which the above may show themselves justly entitled whether

in equity or in law, for costs of court, for pre-judgment interest, for post-j udgment interest,

and for any other damages sustained by them as a result      of the incident made the basis of

this lawsuit.

                                            Respectfully submitted,

                                            LAW OFFICE 0F RALPH C. JONES
                                            /s/Ralph C. Jones
                                            Ralph C. Jones
                                            Texas Bar No. 10937500
                                            4311 Oak Lawn, Suite 530
                                            Dallas, TX 75219-2315
                                            214-276-6017 — Telephone
                                            214-276-6006 — Facsimile
                                            lawdog@ralphcreddogj ones.com

                                            ATTORNEY FOR PLAINTIFFS
Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21   Page 10 of 28 PageID 14




           EXHIBIT 2
                       Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21                                Page 11 of 28 PageID 15



FORM NO. 353-3 CITATION   —                                                                                                       CERT MAIL
THE STATE 0F TEXAS                                                                                                                CITATION

JO-ANN STORES, LLC
BY'SERVIN G ITS REGISTERED AGENT CT CORPORATION SYSTEM                                                                            DC—2l-08868
I999 BRYAN STREET, SUITE 900
DALLAS TX 75201
                                                                                                                            JAYNE SPARRER, et al
GREETINGS:                                                                                                                             vs.
You have been sued. You may employ an attorney. If you or your attorney do not ﬁle a written                                JO-ANN STORES, LLC
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken
                                                                                                                                 ISSUED THIS
against you. In addition to ﬁling a written answer with the clerk, you may be required to make initial                                                _




disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days               15th day or July, 2021
aﬁer youﬁle your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be
addressed to the clerk of the I9lst District Court at 600 Commerce Street, Ste. 1'01, Dallas, Texas 75202.
                                                                                                                                 FELICIA PITRB
Said Plaintiff being JAYNE SPARRER AND          CHRIS SPARRER                                                                Clerk District Courts,
                                                                                                                             Dallas County, Texas
Filed in said Court 9th day o'r Jury, 2021 against

JO-ANN STORES, LLC                    -                                                                                By: DEONDRIA GRANT, Deputy

For Suit, said suit being numbered DC-21-08868, the nature of which demand is as follows:                                   Attorney for Plaintiff
Suit on OTHER PERSONAL INJURY etc. as showu on said petition, a copy of which accompanies this                                 RALPH COLE JONES
citation. If this citation is not served, it shall be returned unexecuted.                                           A'I'I'N LAW OFFICES RALPH C JONES
                                                                                        U
                                                                                                                              4311 OAK LAWN #530
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                 DALLAS TX 75219-2315
Given under my hand and the Seal of said Court-at oﬁice this 15th day of July, 2021.                                           214-276-6000
                                                                                                                       lawdog@ralphcreddogiones.com;
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas
                                                                                                        ms;-
                                                                                                               4:
                                                               '
                        By                am;                      .
                                                                       ,neputy     :»
                               DEONDRIA GRANT

                                                                                        :63».            ...
                                                                                                               )>f
                                                                                                                                 COUNTY
                                                                                                                                             CONSWLE.
                                                                                            an
                                                                                                 o.,
                                                                                                                          PAID               ”iii”
                            Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21                                                                Page 12 of 28 PageID 16-                                                             '
                                                                                                                                                                                                                                     .. "D
                                                                                                                                             L                                                                 "
                                                                                                                                   .
                                                                                                                                       .p
                                                                                                                                        .
                                                                                                                                                                         __         __-_
                                                                                                                                                                                                          5‘" '-‘
                                                                                                                                                                                                          ’A

                                                                                                                                                                                                                             :r.";, pf)”
                                                                                                                                                ..



                                                                                                                          :-                                                                  :                         1"
                                                                                                                                                                                                                                             '
                                                                                                                                                                 '
                                                                                                                                                     ‘       '
                                                                                                                                                                               .4139
                                                                          OFFICER'S RETURN                                                                               "
                                                                                                                                                                                3f ."
                                                                                                                                                                          -
                                                                                                                               r                         .                     '.\' '3'-
Case No.: DC-21-08868                                                                                                                                    :3                   .--‘j.4“"
                                                                                                                                            ‘                        a        y‘r
Court No.19lst District Court

Style: JAYNB SPARRER, et al
vs.

JO-NN STORES, LLC
Came to hand on the                       day of                          , 20        _
                                                                                                     , at                 o'clock                                             .M. Executed at                                        ,
within the County of                                      at                o'clock                         .M. on the                                                   day of                                                          ,

20                     by delivering to thewithin named



each in person, a true copy of this Citation together with the accompanying copy of this pleading, having ﬁrst endorsed on same date of delivery. The distance actually traveled by

mo in serving such process was                miles and my fees are as follows: To certify which witness my hand.

                                For serving Citation           5

                                For mileage                    3                                            of                                       County,-                                                      ..



                             For Notary                        $                                            By                                                                                        Deputy

                                                                   (Must be veriﬁed       if served outside"the Stateof Texas.)                                                                                              '

Signed and sworn to by the said                                       before me this       _______               day-of                                                                    , 20   .

to certify which witness my hand and seat     of ofﬁce.


                                                                                                            Notary Public                                                                             County
Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21   Page 13 of 28 PageID 17




           EXHIBIT 3
                        Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21                               Page 14 of 28 PageID 18



FORM NO.         353-‘3 -
               CITATION                                                                                                                          CERT MAIL
THE STATE OF TEXAS                                                                            nvrrvz‘ .LEX‘c’E'         \E7-J3"‘i€ni‘f           CITATION
                                                                                                                                  Zr
                                                                                              tees   CGVWJEHCE prur'
JO-ANN STORES, LLC                                                                            THEIHICJ. 05:25"
                                                                                                                                        ‘‘
BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM                                            a“! Va . 1-", ’
                                                                                              -..'....2 £3s...‘33:;
                                                                                                  c-
                                                                                                                    s             Egg
                                                                                                                                                 DC-21-08868
1999 BRYAN STREET, SUITE900
                                                                                                            o




DALLAS TX 75201
                                                                                                                                             JAYNE SPARRER, et :11
GREETINGS:                                                                                                                                             VS.
You have been sued. You may employ an attorney If you or your attorney do not ﬁle a written                                                  JO-ANN STORES, LLC
answer with the clerk who issued this citation by 10 o'clock am. of the Monday next following the
expiration of twenty days after you were served this citatio'n and petition, a defaultjudgment may be taken
                                                                                                                                                ISSUED THIS
against you. In addition to ﬁling a written answer with the clerk, you may be required to make initial
                                                                                                                                         15th day of July, 2021
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days
after you ﬁle your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be
addressed to the clerk of the 191st District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                                               FELICIA PITRE
Said Plaintiff being   J AYNE SPARRER AND CHRIS SPARRER                                                                                      Clerk District Courts,
                                                                                                                                             Dallas County, Texas
Filed in said Court 9th day of July, 2021 against

JO-ANN STORES, LLC                                                                                              ~                 By: DEONDRIA GRANT, Deputy

For Suit, said Suit being numbered DC—2-l-088681 the nature of which demand is as follows:                                                   Attorney for Plaintiff
Suit on OTHER PERSONAL INJURY etc. as shown on said petition, a copy of which accompanies this                                           RALPH COLE JONES
citation. If this citation is not'served, it shall be returned unexecuted.                                                A’I‘I‘N LAW OFFICES RALPH C JONES
                                                                                                                                   4311 OAK LAWN #530
WITNESS: F ELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                          DALLAS TX        75219-2315
Given under my hand and the Seal of said Court at office this 15th day of July, 2021.                                                            214-276-6000
                                                                                                                                  lawdog@ralphcreddogiones.com;
      ST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas
                                                                                      79,3950.
                                                     l
                                       '                    —__




                          By               .
                                                                        Depu
                               DEONDRIA GRANT

                                                                                                                                  rm
                                                                                                                                             om CONSTABLE
                                                                                                                                                      mud!-
                                                                                                                             ..

                                                                                     '0“.                 «$21
                                                                                            ‘Iu

                                                                                                                                  PAID                       pm
                               Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21                                              Page 15 of 28 PageID 19
                                                                                                                                                                                                    WW
                                                                                                                               ‘."     .
                                                                                                                                                            new
                                                                                                                                                            rise           r
                                                                                                                                                                                    D    'ﬁ'v             .__      .v'f.
                                                                                                                                                   282!   331228 at: 3am
                                                                            OFFICER'S RETURN                                                                    FE UCI         FITRE
                                                                                                                                                                               CL
Case No.   :   DC-21-08868                                                                                                                                       LE                 it
Court No. l 9 1 st DistrictCourt                                                                                                                                                         'TPUTY

Style:   JAYNE SPARRER, et al
vs.

IO-ANN STORES, LLC
Came to hand on the     _15                       day of   _JULY                      A 20          21           , at  10            o'clok           A_.M. Executed at _1999 BRYAN
TREET SUITE 900' DALLAS TX 75201                                                                   , within the County of                                             at            9:04               o'clock
      A_,      .M. on the   _leT                             day of_ JULY                                                                     ,   20___21                                 , by delivering to the
                STORES LLC _BY SERVING ITS REGISTERED AGENT CT CORPORATIONS BY US CERTIFIED MAIL
within named _JO-ANN
RETURN RECEIPT RECEIVED AND SIGNED BY CHRIS WELLS




each in person, a true cepy    of this Citation together with the accompanying copy of this pleading, having ﬁrst endorsed on same date of delivery. The distance actually traveled by
me in serving such process was                   miles and my fees-are as follows:   '1"o   certify which witness my hand.
                 For serving Citation              3—76.00                                        _CHRIS WELLS
                                   For mileage                   3                                 of                         County,

                  For Notary                        $            .
                                                                                 By     4DEONDRIA GRANT                                                     .
                                                                                                                                                                                          Deputy

                                                                     (Must be veriﬁed   if served outside the State of Texas.)
Signed and sworn to by the said                                         before me this       __         day of                             , 20

to certify which witness my hand and seal        of ofﬁce.
                                                                                                                        E El I CI Q                  EIIR E
                                                                                                                        DISTRICT CLERK
                                                                                                    NW” ”hm                                                                    _—




                                                                                                                        DALLAS, TEXAS 75202-4606
     Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21                                 Page 16 of 28 PageID 20
'     UNITEDSTZITES
     POSTAL SERVICE

July 21. 2021

Dear MAIL MAIL:

The following is in response to your request for proof of delivery on your item with the tracking number:
9214 8901 0661 5400 0164 6147 43.

Item Details

Statu's:                                               Delivered
Status Date I Time:                                    July 21, 2021, 9:04 am
Location:                                              DALLAS, TX 75201
Postal Product:                                        First-Class Mailo
Extra Services:                                        Certiﬁed Mail”
                                                       Return Receipt Electronic
Recipient Name:                                        BY SERVING ITS REGISTERED AGENT CT
                                                       CORPORATION S
Recipient Signature
                                                       —.-m—-n   .mu-mnmuvﬁ


                 Signature of Recipient:               {'2

                                                                      IV—
                                                       ZER'C'I lll‘l"
                   Address of Recipient:               a     CI CM,
Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on ﬁle.


Thank you for selecting the United States Postal Service” for your mailing needs. If you require additional
assistance. please contact your local Post Ofﬁce” or a Postal representative at 1-800-222-1811.

Sincerely,
 United States Postal Service”
’475 L'Enfant Plaza SW
 Washington, D.C. 20260-0004




The customer reference information shown below"Is not validated or endorsed by the
United States Postal Service. It'Is solely for customer use.


                                            Reference ID: 92148901066154000164614743
                                            DPRO/DC2108868/DG                                                       _




                                            BY SERVING ITS REGISTERED AGENT CT CORPORATION
                                            SYSTEM
                                            JQ-ANN STORES, LLC
                                            1999 Bryan St Ste 900
                                            Dallas TX 75201-3140
Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21   Page 17 of 28 PageID 21




           EXHIBIT 4
                                                                                                          FILED
                                                                                             8/12/2021 11:45 AM
                                                                                                 FELICIA PITRE
  Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21                 Page 18 of 28 PageID   22 DISTRICT CLERK
                                                                                            DALLAS CO., TEXAS
                                                                                          Brandon Keys DEPUTY


                                 CAUSE NO: DC-21-08868

JAYNE SPARRER and                           §              IN THE 191ST JUDICIAL
CHRIS SPARRER,                              §
               Plaintiffs,                  §
v.                                          §              DISTRICT COURT OF
                                            §
JO-ANN STORES, LLC,                         §
               Defendant.                   §              DALLAS COUNTY, TEXAS

     NOTICE OF CHANGE OF FIRM AFFILIATION AND ADDRESS CHANGE

TO ALL PARTIES AND COUNSEL OF RECORD:

       PLEASE TAKE NOTICE that Angela M. Buchanan, counsel for Defendant Jo-

Ann Stores, LLC, is no longer affiliated with K&L Gates, LLP. All pleadings, notices,

correspondence and other documents should be address to her as follows:

Angela M. Buchanan
Phillips Murrah P.C.
3710 Rawlins St., Ste. 900
Dallas, Texas 75219
Tel: (469) 485-7341
Facsimile: (214) 434-1370
ambuchanan@phillipsmurrah.com

Dated: August 12, 2021

                                            Respectfully submitted,

                                            /s/ Angela M. Buchanan
                                            Angela M. Buchanan
                                            State Bar No. 24059213
                                            PHILLIPS MURRAH P.C.
                                            3710 Rawlins St., Ste. 900
                                            Dallas, Texas 75219
                                            Tel: (469) 485-7341
                                            Facsimile: (214) 434-1370
                                            ambuchanan@phillipsmurrah.com

                                            ATTORNEY FOR DEFENDANT


NOTICE OF CHANGE OF FIRM AFFILIATION AND ADDRESS CHANGE – Page 1
  Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21                 Page 19 of 28 PageID 23



                               CERTIFICATE OF SERVICE


      I hereby certify that on August 12, 2021, I authorized the electronic filing of the
foregoing with the Clerk of the Court using the CM/ECF system, which will
automatically send notification of such filing to all counsel who have entered
appearance in this action.

Dated: August 12, 2021                      PHILLIPS MURRAH P.C.

                                            /s/ Angela M. Buchanan
                                            Angela M. Buchanan




NOTICE OF CHANGE OF FIRM AFFILIATION AND ADDRESS CHANGE – Page 2
       Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21        Page 20 of 28 PageID 24
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Trent Jenkins on behalf of Angela Buchanan
Bar No. 24059213
ltjenkins@phillipsmurrah.com
Envelope ID: 56247385
Status as of 8/12/2021 11:49 AM CST

Case Contacts

Name                BarNumber Email                           TimestampSubmitted      Status

Carrol Miller                 cmiller@ralphcreddogjones.com   8/12/2021 11:45:39 AM   SENT

Angela M.Buchanan             ambuchanan@phillipsmurrah.com 8/12/2021 11:45:39 AM     SENT

Donna Miller                  dlmiller@phillipsmurrah.com     8/12/2021 11:45:39 AM   SENT
Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21   Page 21 of 28 PageID 25




           EXHIBIT 5
                                                                                                                        FILED
                                                                                                           8/13/2021 11:00 AM
                                                                                                                FELICIA PITRE
  Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21                        Page 22 of 28        PageID 26 DISTRICT CLERK
                                                                                                          DALLAS CO., TEXAS
                                                                                                 Treva Parker-Ayodele DEPUTY


                                           CAUSE NO. DC-21-08868

JAYNE SPARRER AND CHRIS SPARRER,       §            IN THE 191ST JUDICIAL
                                       §
       PLAINTIFFS,                     §
                                       §
V.                                     §            DISTRICT COURT OF
                                       §
JO-ANN STORES, LLC,                    §
                                       §
                                       §
       DEFENDANT.                      §            DALLAS COUNTY, TEXAS
_____________________________________________________________________________________
   DEFENDANT JO-ANN STORES, LLC’S GENERAL DENIAL, ORIGINAL ANSWER, AND
                              AFFIRMATIVE DEFENSES

        Defendant Jo-Ann Stores, LLC (“Jo-Ann”) files this General Denial, Original Answer, and

Affirmative Defenses as follows:

                                I.         ANSWER & GENERAL DENIAL

        1.       Pursuant to Texas Rule of Civil Procedure 92, Jo-Ann generally denies each and every

allegation contained in Plaintiffs’ Original Petition.

                                     II.     AFFIRMATIVE DEFENSES

        2.       Without waiver, limitation, or prejudice, Jo-Ann asserts the following affirmative defenses

to Plaintiffs’ claims pursuant to Texas Rule of Civil Procedure 94.

        3.       Jo-Ann asserts the defense of contributory or comparative negligence and alleges that the

damages and injuries alleged in Plaintiffs’ Original Petition may have been legally and proximately caused

in whole or in part by the negligence, fault, negligence per se, and/or other culpable conduct of other persons

or parties who failed to exercise the same degree of care and caution as would have been exercised by

persons using ordinary care in the same or similar circumstances. Jo-Ann therefore is entitled to have the

Court and Jury apply the doctrine of comparative negligence established by Chapter 33 of the Texas Civil

Practice & Remedies Code, to reduce any judgment against Jo-Ann by the degree of negligence or fault

attributable to any other person or party.

        4.       In the event any settlement is or has been made by any alleged joint tortfeasor, Jo-Ann is

entitled to full credit, offset, pro-rata reduction, or percentage reduction, based on the percentage of fault

DEFENDANT JO-ANN STORES, LLC’S GENERAL DENIAL,
ORIGINAL ANSWER, AND AFFIRMATIVE DEFENSES – PAGE 1
  Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21                          Page 23 of 28 PageID 27


attributable to each settling person, and Jo-Ann makes known to the other parties and the Court that it will

avail itself of its rights under Sections 33.012, 33.015 and 33.016 of the Texas Civil Practice & Remedies

Code. Jo-Ann will make its specific reduction at the appropriate time.

        5.       Jo-Ann further asserts the defense of the failure to mitigate. To the extent that the Plaintiff

failed to care for and reduce her own alleged injuries, Jo-Ann is not liable to the Plaintiff.

                                         III.         JURY DEMAND

        6.       Jo-Ann requests a trial by jury.

                                                IV.     PRAYER

        For these reasons, Defendant Jo-Ann Stores, LLC asks that the Court enter judgment that Plaintiff

take nothing, assess costs against Plaintiff, and award Jo-Ann all such other relief to which it is entitled.


                                                      Respectfully submitted,

                                                      /s/ Angela M. Buchanan
                                                      Angela M. Buchanan
                                                      State Bar No. 24059213
                                                      PHILLIPS MURRAH P.C.
                                                      3710 Rawlins St., Ste. 900
                                                      Dallas, Texas 75219
                                                      Tel: (469) 485-7341
                                                      Facsimile: (214) 434-1370
                                                      ambuchanan@phillipsmurrah.com

                                                      ATTORNEY FOR DEFENDANT




DEFENDANT JO-ANN STORES, LLC’S GENERAL DENIAL,
ORIGINAL ANSWER, AND AFFIRMATIVE DEFENSES – PAGE 2
  Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21                   Page 24 of 28 PageID 28


                                   CERTIFICATE OF SERVICE
       I certify that a true and correct copy of the foregoing has been served on all counsel of record
pursuant to the Texas Rules of Civil Procedure on this the 13th day of August, 2021.



                                       /s/ Angela M. Buchanan
                                       Angela M. Buchanan




DEFENDANT JO-ANN STORES, LLC’S GENERAL DENIAL,
ORIGINAL ANSWER, AND AFFIRMATIVE DEFENSES – PAGE 3
Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21   Page 25 of 28 PageID 29




           EXHIBIT 6
8/16/2021                                                                  Details
             Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21                        Page 26 of 28 PageID 30




            Case Information

            DC-21-08868 | JAYNE SPARRER, et al vs. JO-ANN STORES, LLC

            Case Number                             Court                             Judicial Officer
            DC-21-08868                             191st District Court              SLAUGHTER, GENA
            File Date                               Case Type                         Case Status
            07/09/2021                              OTHER PERSONAL INJURY             OPEN




            Party

            PLAINTIFF                                                                 Active Attorneys 
            SPARRER, JAYNE                                                            Lead Attorney
                                                                                      JONES, RALPH COLE
                                                                                      Retained




            PLAINTIFF                                                                 Active Attorneys 
            SPARRER, CHRIS                                                            Lead Attorney
                                                                                      JONES, RALPH COLE
                                                                                      Retained




            DEFENDANT
            JO-ANN STORES, LLC




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#                                       1/3
8/16/2021                                                                  Details
            Case 3:21-cv-01911-G
            Events  and HearingsDocument 1-2 Filed 08/17/21                          Page 27 of 28 PageID 31


               07/09/2021 NEW CASE FILED (OCA) - CIVIL


               07/09/2021 ORIGINAL PETITION 


               ORIGINAL PETITION


               07/09/2021 ISSUE CITATION


               07/15/2021 CITATION 


               Served
               07/21/2021

               Anticipated Server
               CERTIFIED MAIL

               Anticipated Method
               Actual Server
               CERTIFIED MAIL

               Returned
               07/28/2021
               Comment
               JO-ANN STORES, LLC 9214 8901 0661 5400 0164 6147 43


               07/28/2021 RETURN OF SERVICE 


               EXECUTED CITATION:JO-ANN STORES, LLC

                  Comment
                  EXECUTED CITATION:JO-ANN STORES, LLC


               08/12/2021 NOTICE OF CHANGE OF ADDRESS 


               NOTICE OF FIRM NAME AND ADDRESS CHANGE

                  Comment
                  AND CHANGE OF FIRM NAME


               08/13/2021 ORIGINAL ANSWER - GENERAL DENIAL 


               ORIGINAL ANSWER




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#                                       2/3
8/16/2021                                                                  Details
            Case 3:21-cv-01911-G Document 1-2 Filed 08/17/21
            Financial                                                                Page 28 of 28 PageID 32

            SPARRER, JAYNE
                   Total Financial Assessment                                                         $428.00
                   Total Payments and Credits                                                         $428.00


              7/14/2021     Transaction Assessment                                                   $428.00

              7/14/2021     CREDIT CARD - TEXFILE            Receipt # 44655-2021-     SPARRER,     ($428.00)
                            (DC)                             DCLK                      JAYNE




            Documents


               ORIGINAL PETITION
               EXECUTED CITATION:JO-ANN STORES, LLC
               NOTICE OF FIRM NAME AND ADDRESS CHANGE

               ORIGINAL ANSWER




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0#                                        3/3
